An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

l

E
l
r

IN THE SUPREME COURT OF THE STATE OF NEVADA

AKENATEN BLUEHORSE, NO. 67137
Appellant,
vs. Fl LE 3
WASHOE COUNTY SHERIFF,
Respondent. FEB l l 2015

  ---- ‘—-~ TRAmE K. Lmoamm 7 ,
CLERK F SUPREME mum

 

 

ORDER BISMISSING APPEAL

This is an appeal from a district cuurt order denying a pretrial
petition for a writ of habeas‘ corpus. Second Judicial District Court,
Washes: County; David A, Hardy, J udge.

We lack jurisdiction because no statute or court rule provides
for an appeal from the aforementioned order. See Castillo v. State} 106
Nev. 349, 352, 792 P.2d 1133s 1135 (1990); Gary 1). Sheriff, 96 Nev. 78, 605
P.2d 212 (1980) (an, order denying a pretrial petition for a writ of habeas

corpus is not an appealable order). Therefore, we
ORDER this appeal DISMISSED.

'
| .
| iv
a :-
l

l 

   
  

ng/ ‘ J.
bherry S

cc: Hon. David A. Hardy“, District Judge
Washoe Caunty Pu’blicﬂefender
Attorney GeneraliCarson Cit}?
Washge County District Attorney
Washoe District Caurt Clerk
Akenaten Bluehorse

Euglae

l5 -0H“IL91